                                                                                                   Case 2:20-cv-01946-TLN-AC Document 21 Filed 12/08/20 Page 1 of 2


                                                                                         1
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8                               UNITED STATES DISTRICT COURT

                                                                                         9                              EASTERN DISTRICT OF CALIFORNIA

                                                                                        10   SEELEY INTERNATIONAL PTY LTD, an                 Case No:   2:20-cv-01946-TLN-AC
HEMAR, ROUSSO & HEALD, LLP




                                                                                             Australian corporation; and CONVAIR COOLER
                                                                                        11                                                    ORDER GRANTING JOINT REQUEST TO
                             15910 VENTURA BOULEV ARD, 12TH FLOOR




                                                                                             CORP., a Texas corporation,
                                                                                                                                              SEAL DOCUMENTS FILED AS EXHIBITS
                                                                                        12                                                    TO FIRST AMENDED COMPLAINT AND
                                                                                                                   Plaintiffs,                MOTION TO COMPEL ARBITRATION [ECF
                                                                    ENCINO , CA 91436




                                                                                        13                                                    NOS. 6 AND 15]
                                                                      (818) 501-3800




                                                                                             vs
                                                                                        14
                                                                                             RICHARD BOURNE, an individual; CAROL
                                                                                        15
                                                                                             BOURNE, an individual; STEVE SHORT, an
                                                                                        16   individual; and JENNIFER SHORT, an individual,

                                                                                        17                         Defendants.
                                                                                        18   RICHARD BOURNE, an individual; CAROL
                                                                                        19   BOURNE, an individual; STEVE SHORT, an
                                                                                             individual; and JENNIFER SHORT, an individual,
                                                                                        20
                                                                                                                   Cross-Complainants,
                                                                                        21   vs
                                                                                        22
                                                                                             SEELEY INTERNATIONAL PTY LTD, an
                                                                                        23   Australian corporation; and CONVAIR COOLER
                                                                                             CORP., a Texas corporation,
                                                                                        24
                                                                                                                   Cross-Defendants.
                                                                                        25
                                                                                        26   ///
                                                                                        27   ///
                                                                                        28   ///
                                                                                                                  Case 2:20-cv-01946-TLN-AC Document 21 Filed 12/08/20 Page 2 of 2



                                                                                                          1          Upon the Joint Request to Seal Documents (the “Request”) filed by the above-captioned

                                                                                                          2   Plaintiffs (“Plaintiffs”) pursuant to FRCP 5.2, 27 and Local Rule 141, the Court finding that good

                                                                                                          3   cause exists for the relief granted herein,

                                                                                                          4          Therefore, it is hereby ORDERED that:

                                                                                                          5          1.         The relief sought in the Request is GRANTED;

                                                                                                          6          2.         Plaintiffs are authorized to file under seal unredacted versions of the following

                                                                                                          7   (collectively, the “Sealed Documents”):

                                                                                                          8                     ▪      Exhibit 1: stock purchase agreement (and related schedules/exhibits);

                                                                                                          9                     ▪      Exhibit 2: calculation of ICI’s revenues; and
HEMAR, ROUSSO & HEALD, LLP




                                                                                                         10                     ▪      Exhibit 3: employment agreements.
                             15910 VENTURA BOULEVARD , 12TH FLOOR




                                                                                                         11          3.         The Sealed Documents shall remain under seal indefinitely, unless and until the Court

                                                                                                         12   orders otherwise.
                                                                    ENCINO , CA 91436
                                                                                        (818) 501-3800




                                                                                                         13          4.         The only entities permitted to review the Sealed Documents are the Plaintiffs and the

                                                                                                         14   Defendants, and their respective counsel. To the extent any other entity has a need to review the

                                                                                                         15   Sealed Documents, its review will be permitted for good cause and subject to entry into a

                                                                                                         16   confidentiality agreement or protective order.

                                                                                                         17          5.         The terms and conditions of this Order shall be immediately effective and enforceable

                                                                                                         18   upon its entry.

                                                                                                         19          6.         The Plaintiffs are authorized to take all actions necessary to effectuate the relief granted

                                                                                                         20   in this Order in accordance with the Request.

                                                                                                         21          7.         This Court shall retain jurisdiction with respect to all matters relating to the

                                                                                                         22   interpretation or implementation of this Order.

                                                                                                         23   DATED: December 7, 2020
                                                                                                         24
                                                                                                         25
                                                                                                         26                                                                       Troy L. Nunley
                                                                                                                                                                                  United States District Judge
                                                                                                         27
                                                                                                                                                                     2
                                                                                                         28
